UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-K (Mark one) xAnnual ReportPursuant toSection 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2015 oTransition ReportPursuant toSection 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-28453 Eight Dragons Company (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2610236 (State of Incorporation) (I. R. S.Employer ID Number) 6404 International Parkway, Suite 1350, Plano, Texas 75093 (Address of principal executive offices) (214) 420-8367 (Registrant’s Telephone Number) 4925 Greenville Avenue, Suite 1400, Dallas, Texas 75206 (Former name or former address, if changed since last report) Securities registered pursuant to Section 12 (b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes x No o The aggregate market value of voting and non-voting common equity held by non-affiliates as of June 30, 2015 was approximately $214,221 based upon 70,700 shares held by non-affiliates and the last reported sales price of $3.03 per share on such date. As of April 8, 2016, there were 362,200 shares of Common Stock issued and outstanding. Eight Dragons Corporation Index to Contents Page Number Part I Item 1 Business 3 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 8 Item 2 Properties 8 Item 3 Legal Proceedings 8 Item 4 Mine Safety Disclosures 8 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 10 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A Quantitative and Qualitative Disclosures About Market Risk 16 Item 8 Financial Statements and Supplementary Data 16 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A Controls and Procedures 17 Item 9B Other Information 18 Part III Item 10 Directors, Executive Officers and Corporate Governance 18 Item 11 Executive Compensation 21 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13 Certain Relationships and Related Transactions, and Director Independence 23 Item 14 Principal Accounting Fees and Services 23 Part IV Item 15 Exhibits, Financial Statement Schedules 24 Signatures 25 2 Caution Regarding Forward-Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words "believes", "anticipates", "expects" and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; businessdisruptions; the ability to attract and retain qualified personnel; and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-K and investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. PART I Item 1 - Business General Eight Dragons Company (Company), formerly known as Tahoe Pacific Corporation, Pacific Holdings, Inc. and Ameri-First Financial Group, respectively, was incorporated in the State of Nevada on September 27, 1996. On October 24, 2007, the Company changed its state of incorporation from Delaware to Nevada by means of a merger with and into Eight Dragons Company, a Nevada corporation formed on September 26, 2007 solely for the purpose of effecting the reincorporation.The merger was consummated through an exchange of 100 shares in the Nevada corporation for each share then issued and outstanding in the Delaware corporation.The Articles of Incorporation and Bylaws of the Nevada corporation are the Articles of Incorporation and Bylaws of the surviving corporation.Such Articles of Incorporation modified the Company’s capital structure to allow for the issuance of up to 100,000,000 shares of $0.0001 par value common stock and up to 50,000,000 shares of $0.0001 par value preferred stock. For periods prior to 2000, the Company participated in numerous unsuccessful ventures and corporate name changes, as have been disclosed and discussed in greater detail in previous Annual Report(s) on Form 10-K and/orForm 10-KSB which were filed with the U. S. Securities and Exchange Commission. Since 2000, the Company has had no operations, significant assets or liabilities. Currently, the Company has no known exposures to any current or proposed climate change legislation which could negatively impact the Company’s operations or require capital expenditures to become compliant. Current Status The Company’s current business plan is to contemplate a possible future merger by the Company and either an affiliated entity or an as yet unknown other entity. The Company’s common stock is currently quoted on the QB tier of the OTC Markets under the ticker symbol “EDRG”. Since the disposition of all operating assets and operations in 2000, the Company may be referred to as a reporting shell corporation.Shell corporations have zero or nominal assets and typically no stated or contingent liabilities.Private companies wishing to become publicly trading may wish to merge with a shell (a reverse merger or reverse acquisition) whereby the shareholders of the private company become the majority of the shareholders of the combined company.The private company may purchase for cash all or a portion of the common shares of the shell corporation from its major stockholders.Typically, the Board and officers of the private company become the new Board and officers of the combined Company and often the name of the private company becomes the name of the combined entity. 3 The Company has very limited capital, and it is unlikely that the Company will be able to take advantage of more than one such business opportunity.The Company intends to seek opportunities demonstrating the potential of long-term growth as opposed to short-term earnings. However, at the present time, the Company has not identified any business opportunity that it plans to pursue, nor has the Company reached any agreement or definitive understanding with any person concerning an acquisition. It is anticipated that the Company’s officers and directors will contact broker-dealers and other persons with whom they are acquainted who are involved with corporate finance matters to advise them of the Company’s existence and to determine if any companies or businesses that they represent have a general interest in considering a merger or acquisition with a blind pool or blank check or shell entity.No direct discussions regarding the possibility of merger are expected to occur until after the effective date of this registration statement.No assurance can be given that the Company will be successful in finding or acquiring a desirable business opportunity, given the limited funds that are expected to be available for acquisitions.Furthermore, no assurance can be given that any acquisition, which does occur, will be on terms that are favorable to the Company or its current stockholders. The Company’s search will be directed toward small and medium-sized enterprises, which have a desire to become public corporations.In addition these enterprises may wish to satisfy, either currently or in the reasonably near future, the minimum tangible asset requirement in order to qualify shares for trading on NASDAQ or on an exchange such as the American Stock Exchange.The Company anticipates that the business opportunities presented to it will (I) either be in the process of formation, or be recently organized with limited operating history or a history of losses attributable to under-capitalization or other factors; (ii) experiencing financial or operating difficulties; (iii) be in need of funds to develop new products or services or to expand into a new market, or have plans for rapid expansion through acquisition of competing businesses; (iv) or other similar characteristics.The Company intends to concentrate its acquisition efforts on properties or businesses that it believes to be undervalued or that it believes may realize a substantial benefit from being publicly owned.Given the above factors, investors should expect that any acquisition candidate may have little or no operating history, or a history of losses or low profitability. The Company does not propose to restrict its search for investment opportunities to any particular geographical area or industry, and may, therefore, engage in essentially any business, to the extent of its limited resources.This include industries such as service, finance, natural resources, manufacturing, high technology, product development, medical, communications and others.The Company’s discretion in the selection of business opportunities is unrestricted, subject to the availability of such opportunities, economic conditions, and other factors. Any entity that has an interest in being acquired by, or merging into the Company, is expected to be an entity that desires to become a public company and establish a public trading market for its securities. In connection with such a merger or acquisition, it is highly likely that an amount of stock constituting control of the Company would either be issued by the Company or be purchased from the current principal stockholders of the Company by the acquiring entity or its affiliates. If stock is purchased from the current principal stockholders, the transaction is likely to result in substantial gains to the current principal stockholders relative to their purchase price for such stock. In the Company’s judgment, none of the officers and directors would thereby become an underwriter within the meaning of the Section 2(11) of the Securities Act of 1933, as amended (the “Securities Act”) as long as the transaction is a private transaction rather than a public distribution of securities. The sale of a controlling interest by certain principal shareholders of the Company would occur at a time when minority stockholders are unable to sell their shares because of the lack of a public market for such shares. Depending upon the nature of the transaction, the current officers and directors of the Company may resign their management and board positions with the Company in connection with a change of control or acquisition of a business opportunity.In the event of such a resignation, the Company’s current management would thereafter have no control over the conduct of the Company’s business. It is anticipated that business opportunities will come to the Company’s attention from various sources, including its officers and directors, its other stockholders, professional advisors such as attorneys and accountants, securities broker-dealers, venture capitalists, members of the financial community, and others who may present unsolicited proposals. The Company has no plan, understandings, agreements, or commitments with any individual for such person to act as a finder of opportunities for the Company. 4 Investigation and Selection of Business Opportunities with an Affiliated Entity or Other Potential Entities To a large extent, a decision to participate in a specific business opportunity may be made upon management’s analysis of the quality of the other Company’s management and personnel, the anticipated acceptability of new products or marketing concepts, the merit of technological changes, the perceived benefit the business opportunity will derive from becoming a publicly held entity, and numerous other factors which are difficult, if not impossible, to analyze through the application of any objective criteria.In many instances, it is anticipated that the historical operations of a specific business opportunity may not necessarily be indicative of the potential for the future because of a variety of factors, including, but not limited to, the possible need to expand substantially, shift marketing approaches, change product emphasis, change or substantially augment management, raise capital and the like. It is anticipated that the Company will not be able to diversify, but will essentially be limited to the acquisition of one business opportunity because of the Company’s limited financing.This lack of diversification will not permit the Company to offset potential losses from one business opportunity against profits from another, and should be considered an adverse factor affecting any decision to purchase the Company’s securities. Certain types of business acquisition transactions may be completed without any requirement that the Company first submit the transaction to the stockholders for their approval.In the event the proposed transaction is structured in such a fashion that stockholder approval is not required, holders of the Company’s securities (other than principal stockholders holding a controlling interest) should not anticipate that they will be provided with financial statements or any other documentation prior to the completion of the transaction.Other types of transactions require prior approval of the stockholders. In the event a proposed business combination or business acquisition transaction is structured in such a fashion that prior stockholder approval is necessary, the Company will be required to prepare a Proxy or Information Statement describing the proposed transaction, file it with the Securities and Exchange Commission for review and approval, and mail a copy of it to all Company stockholders prior to holding a stockholders meeting for purposes of voting on the proposal.Minority shareholders that do not vote in favor of a proposed transaction will then have the right, in the event the transaction is approved by the required number of stockholders, to exercise statutory dissenter’s rights and elect to be paid the fair value of their shares. The analysis of business opportunities will be undertaken by or under the supervision of the Company’s officers and directors, none of whom are professional business analysts.Although there are no current plans to do so, Company management might hire an outside consultant to assist in the investigation and selection of business opportunities, and might pay a finder’s fee.Since Company management has no current plans to use any outside consultants or advisors to assist in the investigation and selection of business opportunities, no policies have been adopted regarding use of such consultants or advisors, the criteria to be used in selecting such consultants or advisors, the services to be provided, the term of service, or the total amount of fees that may be paid.However, because of the limited resources of the Company, it is likely that any such fee the Company agrees to pay would be paid in stock and not in cash. Otherwise, in analyzing potential business opportunities, Company management anticipates that it will consider, among other things, the following factors: · Potential for growth and profitability indicated by new technology, anticipated market expansion, or new products; · The Company’s perception of how any particular business opportunity will be received by the investment community and by the Company’s stockholders; · Whether, following the business combination, the financial condition of the business opportunity would be, or would have a significant prospect in the foreseeable future of becoming, sufficient to enable the securities of the Company to qualify for listing on an exchange or on a national automated securities quotation system, such as NASDAQ, so as to permit the trading of such securities to be exempt from the requirements of Rule 15g-9 adopted by the Securities and Exchange Commission. · Capital requirements and anticipated availability of required funds, to be provided by the Company or from operations, through the sale of additional securities, through joint ventures or similar arrangements, or from other sources; 5 · The extent to which the business opportunity can be advanced; · Competitive position as compared to other companies of similar size and experience within the industry segment as well as within the industry as a whole; · Strength and diversity of existing management or management prospects that are scheduled for recruitment; · The cost of participation by the Company as compared to the perceived tangible and intangible values and potential; and · The accessibility of required management expertise, personnel, raw materials, services, professional assistance, and other required items. In regard to the possibility that the shares of the Company would qualify for listing on NASDAQ, the current standards for initial listing include, among other requirements, that the Company (1) have net tangible assets of at least $4.0 million, or a market capitalization of $50.0 million, or net income of not less that $0.75 million in its latest fiscal year or in two of the last three fiscal years; (2) have a public float (i.e., shares that are not held by any officer, director or 10% stockholder) of at least 1.0 million shares; (3) have a minimum bid price of at least $4.00; (4) have at least 300 round lot stockholders (i.e., stockholders who own not less than 100 shares); and (5) have an operating history of at least one year or have a market capitalization of at least $50.0 million.Many, and perhaps most, of the business opportunities that might be potential candidates for a combination with the Company would not satisfy the NASDAQ listing criteria. No one of the factors described above will be controlling in the selection of a business opportunity, and management will attempt to analyze all factors appropriate to each opportunity and make a determination based upon reasonable investigative measures and available data.Potentially available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex.Potential investors must recognize that, because of the Company’s limited capital available for investigation and management’s limited experience in business analysis, the Company may not discover or adequately evaluate adverse facts about the opportunity to be acquired. The Company is unable to predict when it may participate in a business opportunity.It expects, however, that the analysis of specific proposals and the selection of a business opportunity may take several months or more. Prior to making a decision to participate in a business opportunity, the Company will generally request that it be provided with written materials regarding the business opportunity containing as much relevant information as possible, including, but not limited to, such items as a description of products, services and Company history; management resumes; financial information; available projections, with related assumptions upon which they are based; an explanation of proprietary products and services; evidence of existing patents, trademarks, or service marks, or rights thereto; present and proposed forms of compensation to management; a description of transactions between such Company and its affiliates during the relevant periods; a description of present and required facilities; an analysis of risks and competitive conditions; a financial plan of operation and estimated capital requirements; audited financial statements, or if they are not available, unaudited financial statements, together with reasonable assurance that audited financial statements would be able to be produced within a reasonable period of time not to exceed 60 days following completion of a merger or acquisition transaction; and the like. As part of the Company’s investigation, the Company’s executive officers and directors may meet personally with management and key personnel, may visit and inspect material facilities, obtain independent analysis or verification of certain information provided, check references of management and key personnel, and take other reasonable investigative measures, to the extent of the Company’s limited financial resources and management expertise. It is possible that the range of business opportunities that might be available for consideration by the Company could be limited by the impact of Securities and Exchange Commission regulations regarding purchase and sale of penny stocks.The regulations would affect, and possibly impair, any market that might develop in the Company’s securities until such time as they qualify for listing on NASDAQ or on an exchange which would make them exempt from applicability of the penny stock regulations. 6 Company management believes that various types of potential merger or acquisition candidates might find a business combination with the Company to be attractive.These include acquisition candidates desiring to create a public market for their shares in order to enhance liquidity for current stockholders, acquisition candidates which have long-term plans for raising capital through public sale of securities and believe that the possible prior existence of a public market for their securities would be beneficial, and acquisition candidates which plan to acquire additional assets through issuance of securities rather than for cash, and believe that the possibility of development of a public market for their securities will be of assistance in that process.Acquisition candidates, which have a need for an immediate cash infusion, are not likely to find a potential business combination with the Company to be an attractive alternative. Form of Acquisition It is impossible to predict the manner in which the Company may participate in a business opportunity.Specific business opportunities will be reviewed as well as the respective needs and desires of the Company and the promoters of the opportunity and, upon the basis of the review and the relative negotiating strength of the Company and such promoters, the legal structure or method deemed by management to be suitable will be selected.Such structure may include, but is not limited to leases, purchase and sale agreements, licenses, joint ventures and other contractual arrangements.The Company may act directly or indirectly through an interest in a partnership, corporation or other form of organization.Implementing such structure may require the merger, consolidation or reorganization of the Company with other corporations or forms of business organization.In addition, the present management and stockholders of the Company most likely will not have control of a majority of the voting stock of the Company following a merger or reorganization transaction.As part of such a transaction, the Company’s existing directors may resign and new directors may be appointed without any vote by stockholders. It is likely that the Company will acquire its participation in a business opportunity through the issuance of Common Stock or other securities of the Company.Although the terms of any such transaction cannot be predicted, it should be noted that in certain circumstances the criteria for determining whether or not an acquisition is a so-called “B” tax free reorganization under the Internal Revenue Code of 1986 as amended, depends upon the issuance to the stockholders of the acquired Company of a controlling interest (i.e., 80% or more) of the common stock of the combined entities immediately following the reorganization.If a transaction were structured to take advantage of these provisions rather than other tax free provisions provided under the Internal Revenue Code, the Company’s current stockholders would retain in the aggregate 20% or less of the total issued and outstanding shares.This could result in substantial additional dilution in the equity of those who were stockholders of the Company prior to such reorganization.Any such issuance of additional shares might also be done simultaneously with a sale or transfer of shares representing a controlling interest in the Company by the current officers, directors and principal stockholders. It is anticipated that any new securities issued in any reorganization would be issued in reliance upon one or more exemptions from registration under applicable federal and state securities laws to the extent that such exemptions are available.In some circumstances, however, as a negotiated element of the transaction, the Company may agree to register such securities either at the time the transaction is consummated or under certain conditions at specified times thereafter.The issuance of substantial additional securities and their potential sale into any trading market that might develop in the Company’s securities may have a depressive effect upon such market. The Company will participate in a business opportunity only after the negotiation and execution of a written agreement.Although the terms of such agreement cannot be predicted, generally such an agreement would require specific representations and warranties by all of the parties thereto, specify certain events of default, detail the terms of closing and the conditions which must be satisfied by each of the parties thereto prior to such closing, outline the manner of bearing costs if the transaction is not closed, set forth remedies upon default, and include miscellaneous other terms. As a general matter, the Company anticipates that it, and/or its principal stockholders will enter into a letter of intent with the management, principals or owners of a prospective business opportunity prior to signing a binding agreement.Such a letter of intent will set forth the terms of the proposed acquisition but will not bind any of the parties to consummate the transaction.Execution of a letter of intent will by no means indicate that consummation of an acquisition is probable.Neither the Company nor any of the other parties to the letter of intent will be bound to consummate the acquisition unless and until a definitive agreement is executed.Even after a definitive agreement is executed, it is possible that the acquisition would not be consummated should any party elect to exercise any right provided in the agreement to terminate it on specific grounds. It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial management time and attention and substantial costs for accountants, attorneys and others.If a decision is made not to participate in a specific business opportunity, the costs incurred in the related investigation would not be recoverable.Moreover, because many providers of goods and services require compensation at the time or soon after the goods and services are provided, the inability of the Company to pay until an indeterminate future time may make it impossible to produce goods and services. 7 Investment Company Act and Other Regulation The Company may participate in a business opportunity by purchasing, trading or selling the securities of such business.The Company does not, however, intend to engage primarily in such activities.Specifically, the Company intends to conduct its activities so as to avoid being classified as an investment Company under the Investment Company Act of 1940 (the Investment Act), and therefore to avoid application of the costly and restrictive registration and other provisions of the Investment Act, and the regulations promulgated thereunder. The Company’s plan of business may involve changes in its capital structure, management, control and business, especially if it consummates the reorganization as discussed above.Each of these areas is regulated by the Investment Act, in order to protect purchasers of investment Company securities. Since the Company will not register as an investment Company, stockholders will not be afforded these protections. Competition The Company expects to encounter substantial competition in its efforts to locate attractive business combination opportunities.The competition may in part come from business development companies, venture capital partnerships and corporations, small investment companies, brokerage firms, and the like.Some of these types of organizations are likely to be in a better position than the Company to obtain access to attractive business acquisition candidates either because they have greater experience, resources and managerial capabilities than the Company, because they are able to offer immediate access to limited amounts of cash, or for a variety of other reasons.The Company also will experience competition from other public companies with similar business purposes, some of which may also have funds available for use by an acquisition candidate. Employees The Company currently has no employees.Management of the Company expects to use consultants, attorneys and accountants as necessary, and does not anticipate a need to engage any full-time employees so long as it is seeking and evaluating business opportunities.The need for employees and their availability will be addressed in connection with the decision whether or not to acquire or participate in specific business opportunities. Item 1A - Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 1B - Unresolved Staff Comments None Item 2 - Properties The Company currently maintains a mailing address at 6404 International Parkway, Suite 1350, Plano, Texas 75093.The Company’s telephone number there is (214) 420-8367. Other than this mailing address, the Company does not currently maintain any other office facilities, and does not anticipate the need for maintaining office facilities at any time in the foreseeable future. The Company pays no rent or other fees for the use of the mailing address as these offices are used virtually full-time by other businesses of the Company’s sole officer and director. It is likely that the Company will not establish an office until it has completed a business acquisition transaction, but it is not possible to predict what arrangements will actually be made with respect to future office facilities. Item 3 - Legal Proceedings The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. Item 4 - Mine Safety Disclosures Not applicable 8 PART II Item 5 - Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company’s securities are eligible for trading on the QB tier of the OTC Markets.The Company’s trading symbol is EDRG.As of the date of this report, there have been limited and sporadic trades of the Company’s securities. As of April 8, 2016, there were a total of 362,200 shares of our common stock held by approximately 274 stockholders of record, exclusive of those whose positions were held in “street name” through their respective brokerage accounts.There are no shares of our preferred stock outstanding at the date of this report. The following table sets forth the quarterly average high and low closing bid prices per share for the Common Stock: High Low Fiscal year ended December 31, 2014 Quarter ended March 31, 2014 $ $ Quarter ended June 30, 2014 $ $ Quarter ended September 30, 2014 $ $ Quarter ended December 31, 2014 $ $ Fiscal year ended December 31, 2015 Quarter ended March 31, 2015 $ $ Quarter ended June 30, 2015 $ $ Quarter ended September 30, 2015 $ $ Quarter ended December 31, 2015 $ $ The source for the high and low closing bids quotations was www.bigcharts.com and may not represent actual transactions.The reported closing price of the Company’s common stock, based on the last reported trade on February 1, 2016, was $0.75 per share. Common Stock Our authorized capital stock consists of 100,000,000 shares of $0.0001 par value common stock and 50,000,000 shares of $0.0001 par value preferred stock.Each share of common stock entitles a stockholder to one vote on all matters upon which stockholders are permitted to vote.No stockholderhas any preemptive right or other similar right to purchase or subscribe for any additionalsecurities issued by us, and no stockholder has any right to convert the common stock into othersecurities.No shares of common stock are subject to redemption or any sinking fund provisions.All the outstanding shares of our common stock are fully paid and non-assessable.Subject to the rights of the holders of the preferred stock, if any, ourstockholders of common stock are entitled to dividends when, as and if declared by our board from funds legallyavailable therefore and, upon liquidation, to a pro-rata share in any distribution to stockholders.We do not anticipatedeclaring or paying any cash dividends on our common stock in the foreseeable future. Preferred Stock The Company is also authorized to issue up to 50,000,000 shares of $0.0001 par value Preferred Stock and no shares are issued and outstanding as of the date of this Report. Pursuant to our Articles of Incorporation, our board has the authority, without further stockholder approval, to provide for the issuance of up to 50 million shares of our preferred stock in one or more series and to determine the dividend rights, conversion rights, voting rights, rights in terms of redemption, liquidation preferences, the number of shares constituting any such series and the designation of such series.Our Board has the power to afford preferences, powers and rights (including voting rights) to the holders of any preferred stock preferences, such rights and preferences being senior to the rights of holders of common stock.No shares of ourpreferred stock are currently outstanding.Although we have no present intention to issue any shares of preferred stock, the issuance of shares of preferred stock, or the issuance of rights to purchase such shares, may have the effect of delaying, deferring or preventing a change in control of our company. 9 Restricted Securities We do not intend to issue any securities prior to consummating a reverse merger transaction. Any securities we may issue in a merger or similar business combination transaction will most likely be classified as restricted securities, unless registered under the Securities Act. Generally, restricted securities can be resold under Rule 144 once they have been held for the required statutory period, provided that the securities satisfy the current public information requirements of the Rule. Dividends Dividends, if any, will be contingent upon the Company’s revenues and earnings, if any, and capital requirements and financial conditions. The payment of dividends, if any, will be within the discretion of the Company’s Board of Directors. The Company presently intends to retain all earnings, if any, and accordingly the Board of Directors does not anticipate declaring any dividends prior to a business combination. Transfer Agent Our independent stock transfer agent is Securities Transfer Corporation, located in Frisco, Texas. The mailing address and telephone number are: 2591 Dallas Parkway, Suite 102, Frisco, Texas 75034; (469) 633-0101. Recent Sales of Unregistered Securities None. Reports to Stockholders The Company plans to furnish its stockholders with an annual report for each fiscal year ending December 31 containing financial statements audited by its registered independent public accounting firm.In the event the Company enters into a business combination with another Company, it is the present intention of management to continue furnishing annual reports to stockholders.Additionally, the Company may, in its sole discretion, issue unaudited quarterly or other interim reports to its stockholders when it deems appropriate.The Company intends to maintain compliance with the periodic reporting requirements of the Exchange Act. Item 6 - Selected Financial Data Not applicable Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (1) Caution Regarding Forward-Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words "believes", "anticipates", "expects" and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; businessdisruptions; the ability to attract and retain qualified personnel; and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-K and investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. 10 (2) General Eight Dragons Company (Company), formerly known as Tahoe Pacific Corporation, Pacific Holdings, Inc. and Ameri-First Financial Group, respectively, was incorporated in the State of Nevada on September 27, 1996.On October 24, 2007, the Company changed its state of incorporation from Delaware to Nevada by means of a merger with and into Eight Dragons Company, a Nevada corporation formed on September 26, 2007 solely for the purpose of effecting the reincorporation. For periods prior to 2000, the Company participated in numerous unsuccessful ventures and corporate name changes, as discussed in greater detail in previous filings with the U. S. Securities and Exchange Commission.Since 2000, the Company has had no operations, significant assets or liabilities. The Company’s current principal business activity is to seek a suitable reverse acquisition candidate through acquisition, merger or other suitable business combination method. (3) Results of Operations The Company had no revenue for either of the years ended December 31, 2015 or 2014, respectively. General and administrative expenses for each of the years ended December 31, 2015 and 2014 were approximately $75,100 and $25,300, respectively.These expenses were directly related to the maintenance of the corporate entity and the preparation and filing of periodic reports pursuant to the Exchange Act. It is anticipated that future expenditure levels will increase as the Company intends to fully comply with it’s periodic reporting requirements. Earnings per share for the respective years ended December31, 2015 and 2014 were $(0.43) and $(0.32) based on the weighted-average shares issued and outstanding at the end of each respective period. It is anticipated that future expenditure levels will remain in line relatively consistent until such time that the Company completes a business combination transaction.Upon completion of a business combination transaction, it is anticipated that the Company’s expenses will increase significantly. The Company does not expect to generate any meaningful revenue or incur operating expenses for purposes other than fulfilling the obligations of a reporting company under the Exchange Act unless and until such time that the Company begins meaningful operations. (4) Plan of Business General The Company’s current purpose is to seek, investigate and, if such investigation warrants, merge or acquire an interest in business opportunities presented to it by persons or companies who or which desire to seek the perceived advantages of an Exchange Act registered corporation. As of the date of this Annual Report, the Company has no particular acquisitions in mind and has not entered into any negotiations regarding such an acquisition, and neither the Company’s officer and director nor any promoter and affiliate has engaged in any negotiations with any representatives of the owners of any business or company regarding the possibility of a merger or acquisition between the Company and such other company. Pending negotiation and consummation of a combination, the Company anticipates that it will have, aside from carrying on its search for a combination partner, no business activities, and, thus, will have no source of revenue. Should the Company incur any significant liabilities prior to a combination with a private company, it may not be able to satisfy such liabilities as are incurred. If the Company’s management pursues one or more combination opportunities beyond the preliminary negotiations stage and those negotiations are subsequently terminated, it is foreseeable that such efforts will exhaust the Company’s ability to continue to seek such combination opportunities before any successful combination can be consummated. In that event, the Company’s common stock will become worthless and holders of the Company’s common stock will receive a nominal distribution, if any, upon the Company’s liquidation and dissolution. 11 Management The Company is a shell corporation, and currently has no full-time employees.Mr. David Bristol is the Company’s sole officer and director.Mr. Bristol is an affiliate of the Company’s controlling stockholder.All references herein to management of the Company are to Mr. Bristol.Mr. Bristol, as president of the Company, has agreed to allocate a limited portion of his time to the activities of the Company without compensation.Potential conflicts may arise with respect to the limited time commitment by Mr. Bristol and the potential demands of the Company’s activities. The amount of time spent by Mr. Bristol on the activities of the Company is not predictable.Such time may vary widely from an extensive amount when reviewing a target company to an essentially quiet time when activities of management focus elsewhere, or some amount in between.It is impossible to predict with any precision the exact amount of time Mr. Bristol will actually be required to spend locating and executing a business combination with a suitable target company. Search for Business Opportunities The Company’s search will be directed toward small and medium-sized enterprises, which have a desire to become reporting corporations and which are able to provide audited financial statements.This may include enterprises which are affiliated with the Company’s controlling stockholder. The Company does not propose to restrict its search for investment opportunities to any particular geographical area or industry, and may, therefore, engage in essentially any business, to the extent of its limited resources.The Company’s discretion in the selection of business opportunities is unrestricted, subject to the availability of such opportunities, economic conditions, and other factors.No assurance can be given that the Company will be successful in finding or acquiring a desirable business opportunity, and no assurance can be given that any acquisition, which does occur, will be on terms that are favorable to the Company or its current stockholders. The Company may merge with a company that has retained one or more consultants or outside advisors.In that situation, the Company expects that the business opportunity will compensate the consultant or outside advisor.The Company is unable to predict how the amount of such compensation would be calculated at this time. The Company will not restrict its search to any specific kind of firm, but may acquire a venture, which is in its preliminary or development stage, one which is already in operation, or in a more mature stage of its corporate existence.The acquired business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages which the Company may offer.The Company does not intend to obtain funds to finance the operation of any acquired business opportunity until such time as the Company has successfully consummated the merger or acquisition transaction.There are no loan arrangements or arrangements for any financing whatsoever relating to any business opportunities. Evaluation of Business Opportunities The analysis of business opportunities will be under the supervision of the Company’s officers and directors.The current sole officer and director is not a professional business analyst.In analyzing prospective business opportunities, management will consider such matters as available technical, financial and managerial resources; working capital and other financial requirements; history of operations, if any; prospects for the future; nature of present and expected competition; the quality and experience of management services which may be available and the depth of that management; the potential for further research, development, or exploration; specific risk factors not now foreseeable, but which then may be anticipated to impact the proposed activities of the Company; the potential for growth or expansion; the potential for profit; the perceived public recognition or acceptance of products, services, or trades; name identification; and other relevant factors.In many instances, it is anticipated that the historical operations of a specific business opportunity may not necessarily be indicative of the potential for the future because of a variety of factors, including, but not limited to, the possible need to expand substantially, shift marketing approaches, change product emphasis, change or substantially augment management, raise capital and the like.To the extent possible, the Company intends to utilize written reports and personal investigation to evaluate the above factors.Prior to making a decision to participate in a business opportunity, the Company will generally request that it be provided with written materials regarding the business opportunity containing as much relevant information as possible, including, but not limited to, such items as a description of products, services and company history; management resumes; financial information; available projections, with related assumptions upon which they are based; an explanation of proprietary products and services; evidence of existing patents, trademarks, or service marks, or rights thereto; present and proposed forms of compensation to management; a description of transactions between such company and its affiliates during the relevant periods; a description of present and required facilities; an analysis of risks and competitive conditions; a financial plan of operation and estimated capital requirements; audited financial statements, or if they are not available at that time, unaudited financial statements, together with reasonable assurance that audited financial statements would be able to be produced within a required period of time; and the like. 12 The Company is currently subject to the reporting requirements of the Exchange Act.Under the Exchange Act, any merger or acquisition candidate will become subject to the same reporting requirements of the Exchange Act as the Company following consummation of any merger or acquisition.Thus, in the event the Company successfully completes the acquisition of or merger with an operating business entity, that business entity must provide audited financial statements as required by Exchange Act, which would usually require at least the two most recent fiscal years or, in the event the business entity has been in business for less than two years, audited financial statements from the period of inception.Acquisition candidates that do not have or are unable to meet these requirements will not be considered appropriate for acquisition. Management believes that various types of potential merger or acquisition candidates might find a business combination with the Company to be attractive. These include acquisition candidates desiring to create a public market for their shares in order to enhance liquidity for current stockholders, acquisition candidates which have long-term plans for raising capital through public sale of securities and believe that the possible prior existence of a public market for their securities would be beneficial, and acquisition candidates which plan to acquire additional assets through issuance of securities rather than for cash, and believe that the possibility of development of a public market for their securities will be of assistance in that process. Acquisition candidates, who have a need for an immediate cash infusion, are not likely to find a potential business combination with the Company to be an attractive alternative. Nevertheless, the Company has not conducted market research and is not aware of statistical data which would support the perceived benefits of a merger or acquisition transaction for the owners of a business opportunity. The Company is unable to predict when it may participate in a business opportunity. It expects, however, that the analysis of specific proposals and the selection of a business opportunity may take several months or more. There can also be no assurances that we are able to successfully pursue a business opportunity. In that event, there is a substantial risk to the Company that failure to complete a business combination will significantly restrict its business operation and force management to cease operations and liquidate the Company. (5) Liquidity and Capital Resources At December 31, 2015 and 2014, respectively, the Company had working capital (deficits) of approximately $(1,721,000) and $(1,553,000), respectively. Included in this working capital deficit are loans and accrued interest payable to the Company’s controlling stockholder aggregating approximately $1,707,000 and $1,554,000, respectfully, at December 31, 2015 and 2014. The following table provides detailed information about our net cash flow for all financial statements years presented in this Report. Cash Flow Year Ended December 31, Net cash used in operating activities $ $ Net cash provided by investing activities - - Net cash provided by financing activities Net cash outflow $ $ Net cash of $(61,269), and $(25,322) were used in operations during the year ended December 31, 2015 and 2014, respectively. Cash used in operating activities for the year ended December 31, 2015, consisted of a net loss of $(154,394) as well as the effect of changes in working capital of $93,126. Cash used in operating activities for the year ended December 31, 2014, consisted of a net loss of $(114,758) as well as the effect of changes in working capital of $89,436. No cash flows were used or provided by investing activities during the years ended December 31, 2015 and 2014. 13 Net cash of $60,265, and $23,758 provided by financing activities during the years ended December 31, 2015 and 2014. It represented the proceeds from a loan from a stockholder and related party. On August 8, 2014, Glenn A. Little, the Company’s former controlling shareholder, entered into a Securities and Debt Purchase Agreement with Rockport Petroleum, Inc. (“Rockport”). Under the terms of the Purchase Agreement, Mr. Little agreed to sell to Rockport an aggregate of 291,500 shares of Common Stock, representing approximately 80.5% of the Company's currently outstanding shares of Common Stock and the note payable of $894,550 for total cash consideration of $250,000. Rockport, having purchased the outstanding note of $894,550 at an interest rate of 10% per annum, has made no demand for payment as of December 31, 2015. It may elect to renegotiate or extend the maturity date of this note at some future date. Rockport has also acknowledged that outside funds continue to be necessary to support the corporate entity and comply with the periodic reporting requirements of the Exchange Act. Accordingly, Rockport has agreed to lend the Company up to $50,000 with a maturity period not to exceed two (2) years from the initial funding date at an interest rate of 6.0% per annum. As of December 31, 2015, Rockport has advanced $75,022 under this agreement. At December 31, 2015, the 10% note payable of $894,550 and the 6.0% note payable of $75,022 were included in notes payable to controlling stockholder of $969,572. There are no assurances that the Company will be able to either (1) consummate a business combination transaction with a privately-owned business seeking to become a public company; (2) if successful, achieve a level of revenues adequate to generate sufficient cash flow from operations; or (3) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support the Company's current working capital requirements. To the extent that funds generated from any private placements, public offerings and/or bank financing are insufficient to support the Company, the Company will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital is not available, the Company may not renew its operations. The Company's ultimate continued existence is dependent upon its ability to generate sufficient cash flows from operations to support its daily operations as well as provide sufficient resources to retire existing liabilities and obligations on a timely basis. The Company’s articles of incorporation authorizes the issuance of up to 50,000,000 shares of preferred stock and 100,000,000 shares of common stock. The Company’s ability to issue preferred stock may limit the Company’s ability to obtain debt or equity financing as well as impede potential takeover of the Company, which takeover may be in the best interest of stockholders. The Company’s ability to issue these authorized but unissued securities may also negatively impact our ability to raise additional capital through the sale of our debt or equity securities. The Company anticipates future sales of equity securities to facilitate either the consummation of a business combination transaction or to raise working capital to support and preserve the integrity of the corporate entity. However, there is no assurance that the Company will be able to obtain additional funding through the sales of additional equity securities or, that such funding, if available, will be obtained on terms favorable to or affordable by the Company. It is the belief of management and significant stockholders that they will provide sufficient working capital necessary to support and preserve the integrity of the corporate entity. However, there is no legal obligation for either management or significant stockholders to provide additional future funding. Further, the Company is at the mercy of future economic trends and business operations for the Company’s majority stockholder to have the resources available to support the Company. Should our majority stockholder fail to provide financing, the Company has not identified any alternative sources. If no additional operating capital is received during the next twelve months, the Company will be forced to rely on existing cash in the bank and upon additional funds loaned by management and/or significant stockholders to preserve the integrity of the corporate entity at this time. In the event, the Company is unable to acquire advances from management and/or significant stockholders, the Company’s ongoing operations would be negatively impacted. While the Company is of the opinion that good faith estimates of the Company’s ability to secure additional capital in the future to reach our goals have been made, there is no guarantee that the Company will receive sufficient funding to sustain operations or implement any future business plan steps. 14 In the event that insufficient working capital to maintain the corporate entity and implement our business plan is not available, the Company’s majority stockholder intends to maintain the corporate status of the Company and provide all necessary working capital support on the Company's behalf. However, no formal commitments or arrangements to advance or loan funds to the Company or repay any such advances or loans exist. There is no legal obligation for either management or significant stockholders to provide additional future funding. Further, the Company is at the mercy of future economic trends and business operations for the Company’s majority stockholder to have the resources available to support the Company. In such a restricted cash flow scenario, the Company would be unable to complete its business plan steps, and would, instead, delay all cash intensive activities. Without necessary cash flow, the Company may become dormant during the next twelve months, or until such time as necessary funds could be raised in the equity securities market. While the Company is of the opinion that good faith estimates of the Company’s ability to secure additional capital in the future to reach its goals have been made, there is no guarantee that the Company will receive sufficient funding to sustain operations or implement any future business plan steps. The Company’s need for capital may change dramatically as a result of any business acquisition or combination transaction. There can be no assurance that the Company will identify any such business, product, technology or company suitable for acquisition in the future. Further, there can be no assurance that the Company would be successful in consummating any acquisition on favorable terms or that it will be able to profitably manage the business, product, technology or company it acquires. The Company has no current plans, proposals, arrangements or understandings with respect to the sale or issuance of additional securities prior to the location of a merger or acquisition candidate. Accordingly, there can be no assurance that sufficient funds will be available to the Company to allow it to cover the expenses related to such activities. Regardless of whether the Company’s cash assets prove to be inadequate to meet the Company’s operational needs, the Company might seek to compensate providers of services by issuances of stock in lieu of cash. (6) Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (GAAP).GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported.These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition.We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 4 of our financial statements.While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates.Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. (7) Effect of Climate Change Legislation The Company currently has no known or identified exposure to any current or proposed climate change legislation which could negatively impact the Company’s operations or require capital expenditures to become compliant.Additionally, any currently proposed or to-be-proposed-in-the-future legislation concerning climate change activities, business operations related thereto or a publicly perceived risk associated with climate change could, potentially, negatively impact the Company’s efforts to identify an appropriate target company which may wish to enter into a business combination transaction with the Company. 15 Item 7A - Quantitative and Qualitative Disclosures about Market Risk The carrying amount of cash, accounts receivable, accounts payable and notes payable, as applicable, approximates fair value due to the short term nature of these items and/or the current interest rates payable in relation to current market conditions. Interest rate risk is the risk that the Company’s earnings are subject to fluctuations in interest rates on either investments or on debt and is fully dependent upon the volatility of these rates.The Company does not use derivative instruments to moderate its exposure to interest rate risk, if any. Financial risk is the risk that the Company’s earnings are subject to fluctuations in interest rates or foreign exchange rates and are fully dependent upon the volatility of these rates.The Company does not use derivative instruments to moderate its exposure to financial risk, if any. Item 8 - Financial Statements and Supplementary Data The full text of our audited consolidated financial statements as of December 31, 2015 and 2014 begins on page F-1 of this report. Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Changes in Registrant’s Certifying Accountant (a)Dismissal of Previous independent registered public accounting firm On March 9, 2016, Eight Dragons Company (the “Company”) dismissed Hillary CPA Group LLC (“Hillary”) as the Company’s independent registered public accounting firm. This dismissal was approved by the Company’s Board of Directors. Hillary’s reports on the Company’s financial statements as of and for the years ended December 31, 2014 and December 31, 2013 did not contain an adverse opinion or a disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle. During the fiscal years ended December 31, 2014 and December 31, 2013 and from January 1, 2015 through the date of this report, there were: (i) no disagreements between the Company and Hillary on any matter of accounting principles or practices, financial statement disclosure, or auditing scope and procedure, which disagreements, if not resolved to the satisfaction of Hillary, would have caused Hillary to make reference to the subject matter of the disagreement(s) in their report; and (ii) no “reportable events” (as such term is defined in Item 304(a)(1)(v)(A)-(D) of Regulation S-K). The Company provided Hillary with a copy of the above disclosure prior to its filing with the SEC and requested that Hillary furnish the Company with a letter addressed to the Securities and Exchange Commission (the “SEC”) stating whether or not Hillary agrees with the above disclosure, and if not, stating the aspects with which Hillary does not agree. (b)New independent registered public accounting firm On March 9, 2016, the Board of Directors of the Company appointed Montgomery Coscia Greilich LLP (“MCG”) as the Company's independent registered public accounting firm, effective as of that date. During the Company's two most recent fiscal years ended December 31, 2014 and 2013, and through the subsequent interim period to March 9, 2016, the Company did not consult MCG with respect to (a) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company's financial statements; or (b) any matter that was the subject of either a disagreement as defined in Item 304(a)(1)(iv) of Regulation S-K or a reportable event as described in Item 304(a)(1)(v) of Regulation S-K. 16 Item 9A - Controls and Procedures Disclosure Controls and Procedures.Our management, under the supervision and with the participation of our Chief Executive and Financial Officer (Certifying Officer), has evaluated the effectiveness of our disclosure controls and procedures as defined in Rules 13a-15 promulgated under the Exchange Act as of the end of the period covered by this Annual Report.Disclosure controls and procedures are controls and procedures designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms and include controls and procedures designed to ensure that information we are required to disclose in such reports is accumulated and communicated to management, including our Certifying Officer, as appropriate, to allow timely decisions regarding required disclosure.Based upon that evaluation, our Certifying Officer concluded that as of such date, our disclosure controls and procedures were not effective to ensure that the information required to be disclosed by us in our reports is recorded, processed, summarized and reported within the time periods specified by the SEC due to a weakness in our controls described below.However, our Certifying Officer believes that the financial statements included in this report fairly present, in all material respects, our financial condition, results of operations and cash flows for the respective periods presented. Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule 13a-15(f) of the Exchange Act. Internal control over financial reporting is defined under the Exchange Act as a process designed by, or under the supervision of, our Certifying Officer and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: - Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; - Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and - Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitation, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate.Accordingly, even an effective system of internal control over financial reporting will provide only reasonable assurance with respect to financial statement preparation. Management's assessment of the effectiveness of the Company's internal control over financial reporting is as of the year ended December 31, 2015.We are currently considered to be a shell company in as much as we have no current operations, revenues or employees.Because we have only one officer and director, the Company's internal controls are deficient for the following reasons, (1) there are no entity level controls because there is only one person serving in the dual capacity of sole officer and sole director, (2) there are no segregation of duties as that same person approves, enters, and pays the Company's bills, and (3) there is no separate audit committee.As a result, the Company's internal controls have an inherent weakness which may increase the risks of errors in financial reporting under current operations and accordingly are deficient as evaluated against the criteria set forth in the Internal Control - Integrated Framework issued by the committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation, our management concluded that our internal controls over financial reporting were not effective as of December 31, 2015. This Annual Report does not include an attestation report of our registered public accounting firm regarding our internal control over financial reporting, pursuant to the current appropriate Laws and Regulations. 17 Changes in Internal Control over Financial Reporting. There was no change in our internal control over financial reporting that occurred during the fourth quarter of our fiscal year ended December 31, 2015 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting which internal controls will remain deficient until such time as the Company completes a merger transaction or acquisition of an operating business at which time management will be able to implement effective controls and procedures. Item 9B - Other Information Not applicable. PART III Item 10 - Directors, Executive Officers and Corporate Governance Name Age Position Held and Tenure David F. Bristol 51 President, Chief Executive Officer, Chief Financial Officer and Sole Director The director named above will serve until the next annual meeting of the Company’s stockholders or until any successors are duly elected and have qualified.Directors will be elected for one-year terms at the annual stockholders meeting.Officers will hold their positions at the pleasure of the board of directors, absent any employment agreement, of which none currently exists or is contemplated.There is no arrangement or understanding between any of the directors or officers of the Company and any other person pursuant to which any director or officer was or is to be selected as a director or officer, and there is no arrangement, plan or understanding as to whether non-management shareholders will exercise their voting rights to continue to elect the current directors to the Company’s board.There are also no arrangements, agreements or understandings between non-management shareholders that may directly or indirectly participate in or influence the management of the Company’s affairs. The directors and officers will devote their time to the Company's affairs on an as needed basis, which, depending on the circumstances, could amount to as little as two hours per month, or more than forty hours per month, but more than likely encompass less than four (4) hours per month.There are no agreements or understandings for any officer or director to resign at the request of another person, and none of the officers or directors are acting on behalf of, or will act at the direction of, any other person. Biographical Information David F. Bristol, age 51, has been the President, CEO, CFO, Secretary & Treasurer at Eight Dragons Co., Vice President at Prosper Economic Development Corp., Chairman, President & Chief Executive Officer at Employee Solutions LP, and Co-Founder at Specialized Armor Group LLC. He is on the Board of Directors at Eight Dragons Co. and Centennial Medical Center. He received his undergraduate degree from United States Air Force Academy. Indemnification of Officers and Directors. We have the authority under the Nevada General Corporation Law to indemnify our directors and officers to the extent provided for in such statute.Set forth below is a discussion of Nevada law regardingindemnification which we believe discloses the material aspects of such law on this subject.The Nevada law provides, in part, that a corporation may indemnify a director or officer or other person who was, is or is threatened to be made a named defendant orrespondent in a proceeding because such person is or was a director, officer, employee or agent of the corporation, if it is determined that such person: · conducted himself in good faith; · reasonably believed, in the case of conduct in his official capacity as a director or officer of the corporation, that his conduct was in the corporation's best interest and, in all other cases, that his conduct was at least not opposed to the corporation's best interests; and · in the case of any criminal proceeding, had no reasonable cause to believe that his conduct was unlawful. 18 A corporation may indemnify a person under the Nevada law against judgments, penalties, including excise and similar taxes, fines, settlement, unreasonable expenses actually incurred by the person in connection with the proceeding.If the person is found liable to the corporation or is found liable on the basis that personal benefit was improperly received by the person, the indemnification is limited to reasonable expenses actually incurred by the person in connectionwith the proceeding, and shall not be made in respect of any proceeding in which the person shall have been found liable for willful or intentional misconduct in the performance of his duty to the corporation.The corporation may also pay orreimburse expenses incurred by a person in connection with his appearance as witness or other participation in a proceeding at a time when he is not a named defendant or respondent in the proceeding. Our Articles of Incorporation provides that none of our directors shall be personally liable to us or our stockholders for monetary damages for an act or omission in such directors' capacity as a director; provided, however, that theliability of such director is not limited to the extent that such director is found liable for (a) a breach of thedirectors'duty of loyalty to us or our stockholders, (b) an act or omission not in good faith that constitutes a breach of duty of thedirector to us or an act or omission that involves intentional misconduct or a knowing violation of the law, (c)a transaction from which the director received an improper benefit, whether or not the benefit resulted from an action takenwithin the scope of the director's office, or (d) an act or omission for which the liability of the director is expressly provided under Nevada law.Limitations on liability provided for in our Articles of Incorporation do not restrictthe availability of non-monetary remedies and do not affect a director's responsibility under any other law, such as the federal securities laws or state or federal environmental laws. We believe that these provisions will assist us in attracting and retaining qualified individuals to serve as executiveofficers and directors.The inclusion of these provisions in our Articles of Incorporation may have the effect ofreducing a likelihood of derivative litigation against our directors and may discourage or deter stockholders or management from bringing a lawsuit against directors for breach of their duty of care, even though such an action, if successful, might otherwise have benefitted us or our stockholders. Our Bylaws provide that we will indemnify our directors to the fullest extent provided by Nevada General Corporation Law and we may, if and to the extent authorized by our board of directors, so indemnify our officers and other personswhom we have the power to indemnify against liability, reasonable expense or other matters. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors,officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by such director, officer, or controlling person inconnection with the securities being registered, we will (unless in the opinion of our counsel the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. Conflicts of Interest The sole officer of the Company will not devote more than a small portion of his time to the affairs of the Company. There will be occasions when the time requirements of the Company’s business conflict with the demands of the officer’s other business and investment activities. Such conflicts may require that the Company attempt to employ additional personnel. There is no assurance that the services of such persons will be available or that they can be obtained upon terms favorable to the Company. The officer, director and principal stockholder of the Company may actively negotiate for the purchase of a portion of their common stock as a condition to, or in connection with, a proposed merger or acquisition transaction. It is anticipated that a substantial premium may be paid by the purchaser in conjunction with any sale of shares by the Company’s officer, director and principal stockholder made as a condition to, or in connection with, a proposed merger or acquisition transaction. The fact that a substantial premium may be paid to the Company’s sole officer and director to acquire his shares creates a conflict of interest for him and may compromise his state law fiduciary duties to the Company’s other stockholders. In making any such sale, the Company’s sole officer and director may consider his own personal pecuniary benefit rather than the best interests of the Company and the Company’s other stockholders, and the other stockholders are not expected to be afforded the opportunity to approve or consent to any particular buy-out transaction involving shares held by Company management. 19 The Company has adopted a policy under which any consulting or finders fee that may be paid to a third party for consulting services to assist management in evaluating a prospective business opportunity would be paid in stock rather than in cash. Any such issuance of stock would be made on an ad hoc basis. Accordingly, the Company is unable to predict whether, or in what amount, such stock issuance might be made. It is not currently anticipated that any salary, consulting fee, or finders fee shall be paid to any of the Company’s directors or executive officers, or to any other affiliate of the Company except as described under Executive Compensation above. Although management has no current plans to cause the Company to do so, it is possible that the Company may enter into an agreement with an acquisition candidate requiring the sale of all or a portion of the Common Stock held by the Company’s current stockholders to the acquisition candidate or principals thereof, or to other individuals or business entities, or requiring some other form of payment to the Company’s current stockholders, or requiring the future employment of specified officers and payment of salaries to them. It is more likely than not that any sale of securities by the Company’s current stockholders to an acquisition candidate would be at a price substantially higher than that originally paid by such stockholders. Any payment to current stockholders in the context of an acquisition involving the Company would be determined entirely by the largely unforeseeable terms of a future agreement with an unidentified business entity. Involvement on Certain Material Legal Proceedings During the Past Five (5) Years No director, officer, significant employee or consultant has been convicted in a criminal proceeding, exclusive of traffic violations or is subject to any pending criminal proceeding. No bankruptcy petitions have been filed by or against any business or property of any director, officer, significant employee or consultant of the Company nor has any bankruptcy petition been filed against a partnership or business association where these persons were general partners or executive officers. No director, officer, significant employee or consultant has been permanently or temporarily enjoined, barred, suspended or otherwise limited from involvement in any type of business, securities or banking activities. No director, officer or significant employee has been convicted of violating a federal or state securities or commodities law. Communications with the Board Individuals may communicate with the Company’s Board of Directors or individual directors by writing to the Company’s Secretary at 6404 International Parkway, Suite 1350, Plano, Texas 75093.The Secretary will review all such correspondence and forward to the Board of Directors a summary of all such correspondence and copies of all correspondence that, in the opinion of the Secretary, relates to the functions of the Board or committees thereof or that he otherwise determines requires their attention.Directors may review a log of all such correspondence received by the Company and request copies.Concerns relating to accounting, internal control over financial reporting or auditing matters will be immediately brought to the attention of the Board of Directors and handled in accordance with its procedures established with respect to such matters. Code of Ethics The Company has not adopted a code of ethics.Since the Company has no employees and one person serving as both sole director and sole executive and financial officer, a code of ethics would have no practical benefit due to the lack of any meaningful reporting or accountability process. Section 16(a) Beneficial Ownership Compliance Section 16(a) of the Exchange Act requires the Company’s directors, executive officers and persons who own more than ten percent of a registered class of the Company’s equity securities (“10% holders”), to file with the Securities and Exchange Commission (the “SEC”) initial reports of ownership and reports of changes in ownership of Common Stock and other equity securities of the Company.Directors, officers and 10% holders are required by SEC regulation to furnish the Company with copies of all of the Section 16(a) reports they file. 20 Based solely on a review of reports furnished to the Company during the fiscal year ended December 31, 2015 or written representations from the Company’s directors and executive officers, there are no known incidents of non-compliance for the reporting year. Item 11 - Executive Compensation Executive Officers No officer or director has received any compensation from us.Until we consummate a business combination, it is not anticipated that any officer or director will receive compensation from us. We have no stock option, retirement, pension, or profit-sharing programs for the benefit of directors, officers or other employees. Our board of directors appoints our executive officers to serve at the discretion of the board.Mr. David F. Bristol is our sole officer and director.Our directors receive no compensation from us for serving on the board.Until we consummate a business combination, we do not intend to reimburse our officers or directors for travel and other expenses incurred in connection with attending the board meetings or for conducting business activities. Executive Compensation Mr. David F. Bristol has received no compensation from us nor have we accrued any cash or non-cash compensation for his services since he was elected as an officer and director.The current management and oversight of the Company requires less than five (5) hours per month.As the Company’s sole officer and director is engaged in other full-time income producing activities, the Company’s sole officer or director has received any compensation from the Company.In future periods, subsequent to the consummation of a business combination transaction, the Company anticipates that it will pay compensation to its officer(s) and/or director(s). We do not have any employment or consulting agreements with any parties nor do we have a stock option plan or other equity compensation plans. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Change in Pension Value and Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) David F. Bristol, $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- Principal Executive Officer $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- Wm. Christopher Reeder, $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- Former Principal Executive Officer $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- $ -0- The Company has no other executive compensation issues which would require the inclusion of other mandated table disclosures. 21 Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth, as of the date of this Annual Report, the number of shares of Common Stock owned of record and beneficially by executive officers, directors and persons who hold 5% or more of the outstanding Common Stock of the Company.Also included are the shares held by all executive officers and directors as a group. Shares Beneficially Owned (1) Name and address (2) Number of Shares Percentage (3) DMJ Acquisitions, LLC % 6404 International Parkway, Suite 1350, Plano, Texas 75093 All Directors and Executive Officers (1 person) % On March 1, 2016, there were 362,200 shares of our common stock outstanding and no shares of preferred stock issued and outstanding.We have no outstanding stock options or warrants. Under applicable Commission rules, a person is deemed the "beneficial owner" of a security with regard to which theperson directly or indirectly, has or shares (a) the voting power, which includes the power to vote or direct thevoting of the security, or (b) the investment power, which includes the power to dispose,or direct the disposition, of the security, in each case irrespective of the person's economic interest in the security.Under Commission rules, a person is deemed to beneficially own securities which the person has the right to acquire within 60 days through the exercise of any option or warrant or through the conversion of another security. In determining the percent of voting stock owned by a person on December 31, 2015(a) the numerator is the number of shares of common stock beneficially owned by the person, including shares the beneficial ownership of which may be acquired within 60 days upon the exercise of options or warrants or conversion of convertible securities,and (b) the denominator is the total of (I) the 362,200 shares of common stock outstanding on December 31, 2015, and (ii) any shares of common stock which the person has the right to acquire within 60 days upon the exercise of options or warrants or conversion of convertible securities.Neither the numerator nor the denominatorincludes shares which may be issued upon the exercise of any other options or warrants or the conversion of any other convertible securities. Changes in Control On August 8, 2014, Mr. Glenn Little, the controlling shareholder, president, secretary, treasurer, and sole director of the Company at that time, entered into a Securities and Debt Purchase Agreement with Rockport Petroleum, Inc. (“Rockport”).Under the terms of the Purchase Agreement, Mr. Little agreed to sell to Rockport an aggregate of 291,500 shares of Common Stock, representing approximately 80.5% of the Company's currently outstanding shares of Common Stock.The closing of the purchase and sale of shares pursuant to the Purchase Agreement was effective on August 29, 2014. The consideration paid for the acquisition of the Common Stock and the shareholder loans payable by the Company to Mr. Little was an aggregate of approximately $250,000, and was paid from corporate funds of Rockport. The purchase of the shares of Common Stock by Rockport from Mr. Little was consummated in a private transaction and Wm. Christopher Reeder as CEO of Rockport and as CEO of the majority shareholder of Rockport was considered to be in "control" of the Company. As a condition of the sale of shares pursuant to the Purchase Agreement, Mr. Little agreed to resign as director, president, secretary and treasurer of the Company and to appoint Mr. Reeder as director of the Company.Mr. Reeder was appointed as president, secretary and treasurer of the Company immediately following his appointment as director. On April 14, 2015, DMJ Acquisitions, LLC (“DMJ”), as purchaser, and Rockport, as seller, entered into the Securities and Debt Purchase Agreement (the “DMJ Purchase Agreement”), pursuant to which DMJ agreed to acquire 291,500 shares of our Common Stock (representing approximately 80.5% of the outstanding shares of our Common Stock) from Rockport and the notes payable held by Rockport and owed by the Company. The closing of the purchase and sale of the shares and shareholder loans pursuant to the DMJ Purchase Agreement took place on April 27, 2015. The aggregate consideration paid for the acquisition of the Common Stock and the shareholder loans was approximately $350,000, and was paid from corporate funds of DMJ. The purchase of the shares of Common Stock by DMJ from Rockport was consummated in a private transaction, and Mr. David Bristol as CEO and solebeneficial ownerof DMJ is now considered to be in “control” of the Company. As a condition of the DMJ Purchase Agreement, Mr. Reeder has resigned as director, president, secretary, and treasurer and Mr. Bristol has been appointed as director of the Company, effective as of April 27, 2015, and also as president, secretary and treasurer of the Company effective as of the closing of the purchase and sale pursuant to the DMJ Purchase Agreement. 22 We are not aware of any arrangement that might result in a change in control in the future, except the change of control from Rockport and Mr. Reeder to DMJ , as described above.Except as described above, there has been no change of control of the Company since the beginning of the Company’s last fiscal year. Item 13 - Certain Relationships and Related Transactions, and Director Independence None of our directors, director nominees or executive officers has been involved in any transactions with us or any of our directors, executive officers, affiliates or associates which are required to be disclosed pursuant to the rules and regulations of the SEC. Pursuant to the Company’s current structure of having a sole director, who is also the Company’s sole officer and controlling stockholder, the Company has no independent directors, as defined in Rule 5605(a)(2) of the NASDAQ Listing Rules. Item 14 - Principal Accounting Fees and Services The Company paid or accrued the following fees in each of the prior two fiscal years to Goldman Accounting Services CPA, PLLC, which served as the Company’s independent registered public accounting firm from April 15 2013 until October 8, 2014, and Hillary CPAGroupLLC, which has served as the Company’s independent registered public accounting firm since October 8, 2014 until March 9, 2016. See “Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure” above. Fiscal year ended December 31, 2015 Hillary CPA Group, LLC 1. Audit fees $ 2. Audit-related fees - 3. Tax fees - 4. All other fees - Totals $ Fiscal year ended December 31, 2014 Goldman Accounting Services CPA, Hillary CPA PLLC Group, LLC 1. Audit fees 　 $ $ 2. Audit-related fees 　 - - 3. Tax fees 　 - - 4. All other fees 　 - - Totals 　 $ $ We have considered whether the provision of any non-audit services, currently or in the future, is compatible with our auditors maintaining its independence and have determined that these services do not compromise their independence. “Audit Fees” consisted of the fees billed for professional services rendered for the audit of our annual financial statements and the reviews of the financial statements included in our Forms 10-K and for any other services that were normally provided by our independent auditors in connection with our statutory and regulatory filings or engagements. “Tax Fees” consisted of the fees billed for professional services rendered for tax compliance, tax advice and tax planning. Included in such Tax Fees were fees for preparation of our tax returns and consultancy and advice on other tax planning matters. 23 Our audit committee has considered whether the provision of the non-audit services described above is compatible with maintaining auditor independence and determined that such services are appropriate. Before auditors are engaged to provide us audit or non-audit services, such engagement is (without exception required to be) approved by the audit committee of our Board of Directors. The Company has not designated a formal audit committee. However, as defined in the Sarbanes-Oxley Act of 2002, the entire Board of Directors (Board), in the absence of a formally appointed committee, is, by definition, the Company’s audit committee. In discharging its oversight responsibility as to the audit process, commencing with the engagement of our independent auditors, the Board obtained from the independent auditors a formal written statement describing all relationships between the auditors and the Company that might bear on the auditors’ independence as required by auditing standards generally accepted in the United States of America. The Board discussed with the auditors any relationships that may impact their objectivity and independence, including fees for non-audit services, and satisfied itself as to the auditors’ independence. The Board discussed and reviewed with the independent auditors all matters required to be discussed by auditing standards generally accepted in the United States of America, including those described in the applicable auditing standards regarding communications with Audit Committees. The Board reviewed the audited financial statements of the Company as of and for the years ended December 31, 2015 and 2014 with management and the independent auditors. Management has the sole ultimate responsibility for the preparation of the Company’s financial statements and the independent auditors have the responsibility for their examination of those statements. Based on the above-mentioned review and discussions with the independent auditors and management, the Board of Directors approved the Company’s audited financial statements and recommended that they be included in its Annual Report on Form 10-K for the year ended December 31, 2015 for filing with the U. S. Securities and Exchange Commission. The Company’s principal accountant did not engage any other persons or firms other than the principal accountant’s full-time, permanent employees. Item 15 - Exhibits, Financial Statement Schedules Financial Statements and Schedules The financial statements are set forth under Item 8 of this annual report on Form 10-K. Financial statement schedules have been omitted since they are either not required, not applicable, or the information is otherwise included. Exhibit List The following exhibits are filed as part of this report or incorporated by reference: 31.1* Certifications of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1* Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. ** In accordance with Regulation S-T, the XBRL-formatted interactive data files that comprise Exhibit 101 in this Annual Report on Form 10-K shall be deemed“furnished”and not “filed”. (Financial statements follow on next page) 24 EIGHT DRAGONS COMPANY CONTENTS Page Report of Independent Registered Public Accounting Firm F-2 Financial Statements Balance Sheets as of December 31, 2015 and 2014 F-3 Statements of Operations for the years ended December 31, 2015 and 2014 F-4 Statement of Changes in Shareholders' Deficit for the years ended December 31, 2015 and 2014 F-5 Statements of Cash Flows for the years ended December 31, 2015 and 2014 F-6 Notes to Financial Statements F-7 F-1 MONTGOMERY COSCIA GREILICH LLP 972.748.0300 p 972.748.0700 f REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Eight Dragons Company Plano, Texas We have audited the accompanying balance sheets of Eight Dragons Company as of December 31, 2015, and the related statements of operations, shareholders’ equity, and cash flows for the year then ended. We relied on an audit previously performed by another auditor for the December 31, 2014 financial statementinformation.Eight Dragons Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Eight Dragons Company as of December 31, 2015, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Montgomery Coscia Greilich LLP Plano, Texas April 8, 2016 2500 Dallas Parkway, Suite 300 Plano, Texas 75093 300 Throckmorton Street, Suite 520 Fort Worth, Texas 76102 600 Congress Avenue, Suite 300 Austin, Texas 78701 F-2 EIGHT DRAGONS COMPANY BALANCE SHEETS As of December 31, 2015 and 2014 December 31, December 31, ASSETS Current Assets Cash on hand and in bank $ — $ Total Current Assets — Total Assets $ — $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Liabilities Current Liabilities Accrued expenses $ $ - Notes payable to related party Accrued interest payable to related party Total Current Liabilities Long-Term Liabilities — — Total Liabilities Commitments and Contingencies Shareholders’ Deficit Preferred stock - $0.0001 par value. 50,000,000 shares authorized None issued and outstanding — — Common stock - $0.0001 par value. 100,000,000 shares authorized, 362,200 shares issued and outstanding as of December 31, 2015 and 2014 36 36 Additional paid-in capital Accumulated deficit ) ) Total Shareholders’ Deficit ) ) Total Liabilities and Shareholders’ Deficit $ — $ See accompanying notes to financial statements. F-3 EIGHT DRAGONS COMPANY STATEMENTS OF OPERATIONS Years ended December 31, 2015 and 2014 Year ended December 31, Revenues $
